


Exhibit 10.1

 

DELUXE
CORPORATION


RESTRICTED STOCK AWARD AGREEMENT
(Non-Employee Director Grants)

 

AWARDED TO

AWARD DATE

NUMBER OF SHARES OF RESTRICTED STOCK

MARKET PRICE ON DATE OF AWARD


 


 


 


 

 

1.

The Award. Deluxe Corporation, a Minnesota corporation (“Deluxe”), hereby grants
to you as of the above Award Date the above number of restricted shares of
Deluxe common stock, par value $1.00 per share (the “Shares”) on the terms and
conditions contained in this Restricted Stock Award Agreement (this “Agreement”)
and the Deluxe Corporation 2000 Stock Incentive Plan, as amended (the “Plan”).

 

2.

Restricted Period. The Shares are subject to the restrictions contained in this
Agreement and the Plan for a period (the “Restricted Period”) commencing on the
Award Date and ending on the first-year anniversary of the Award Date, subject
to the provisions of Section 4 below.

 

3.

Restrictions. The Shares shall be subject to the following restrictions during
the Restricted Period:

 

 

(a)

The Shares shall be subject to forfeiture to Deluxe as provided in this
Agreement and the Plan.

 

 

(b)

The Shares may not be sold, assigned, transferred or pledged during the
Restricted Period. You may not transfer the right to receive the Shares, other
than by will or the laws of descent and distribution, and any such attempted
transfer shall be void.

 

 

(c)

The Shares will be issued in your name, either by book-entry registration or
issuance of a stock certificate, which certificate will be held by Deluxe. If
any certificate is issued, the certificate will bear an appropriate legend
referring to the restrictions applicable to the Shares.

 

 

(d)

Any stock dividends or other non-cash distributions paid on the Shares during
the Restricted Period shall be held by Deluxe until the end of the Restricted
Period, at which time Deluxe will pay you all such dividends and other
distributions, less any applicable tax withholding amounts. If the Shares are
forfeited as described in Section 4 of this Agreement, then all rights to such
payments shall also be forfeited.

 

4.

Acceleration of Vesting.

 

 

(a)

In the event your service as a director (“Service”) with Deluxe or any successor
entity is terminated prior to the first-year anniversary of the Award Date (i)
by reason of death, incapacity or the Board’s then current retirement policies,
or (ii) involuntarily without Cause, the restrictions on all Shares will lapse
and the Shares shall become non-forfeitable and transferable (i.e., the Shares
will “vest”) as of the date of such termination.

 

 

(b)

All Shares then subject to restriction also shall vest in full immediately upon
a Change of Control (as defined in the Addendum).

 

5.

Forfeiture. Subject to the provisions of Section 4, in the event your Service is
terminated prior to the first-year anniversary of the Award Date, your rights in
any and all Shares then subject to restrictions shall be immediately and
irrevocably forfeited.

6.

Rights. Upon issuance of the Shares, you shall, subject to the restrictions of
this Agreement and the Plan, have all of the rights of a shareholder with
respect to the Shares, including the right to vote the Shares and receive any
cash dividends and any other distributions thereon, unless and until the Shares
are forfeited. Cash dividends will be paid to you at the time such dividends are
paid on shares of Deluxe common stock, less any applicable tax withholding
amounts, and may, at Deluxe’s discretion, be paid through its normal payroll
process.

7.

Income Taxes. You are liable for all federal and state income or other taxes
applicable to this grant and the vesting of Shares, and you acknowledge that you
should consult with your own tax advisor regarding the applicable tax
consequences.

8.

Terms and Conditions. This Agreement does not guarantee your continued Service
or alter the right of Deluxe or any successor entity to terminate your Service
as permitted by applicable law. This Award is granted pursuant to the Plan and
is subject to its terms. In the event of any conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan shall govern.

 

 

 

DELUXE CORPORATION

 

 

 

 

 

 

By:

 

 

 




Ver. 4/07


--------------------------------------------------------------------------------



ADDENDUM TO

RESTRICTED STOCK AWARD AGREEMENT

(Non-Employee Director Grants)

 

For the purposes hereof the terms used herein shall have the following meanings:

 

“Affiliate” shall mean a company controlled directly or indirectly by Deluxe,
where “control” shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.

 

“Company” shall mean Deluxe and its Affiliates, as herein defined.

 

“Cause” shall mean (i) you have breached your obligations of confidentiality to
the Company; (ii) you have otherwise failed to perform your duties and do not
cure such failure within thirty (30) days after receipt of written notice
thereof; (iii) you commit an act, or omit to take action, in bad faith which
results in material detriment to the Company;  (iv) you have committed fraud,
misappropriation, embezzlement or other act of dishonesty in connection with the
Company or its businesses; (v) you have been convicted or have pleaded guilty or
nolo contendere to criminal misconduct constituting a felony or a gross
misdemeanor, which gross misdemeanor involves a breach of ethics, moral
turpitude, or immoral or other conduct reflecting adversely upon the reputation
or interest of the Company; (vi) your use of narcotics, liquor or illicit drugs
has had a detrimental effect on your performance; or (vii) you are in material
default under any agreement between you and the Company following any applicable
notice and cure period.

 

A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

 

 

(I)

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Deluxe representing 20% or more of the combined voting power of
Deluxe's then outstanding securities excluding, at the time of their original
acquisition, from the calculation of securities beneficially owned by such
Person, any securities acquired directly from Deluxe or its Affiliates or in
connection with a transaction described in clause (a) of paragraph III below; or

 

 

(II)

individuals who at the Grant Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Deluxe) whose appointment
or election by the Board or nomination for election by Deluxe's shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors at the Grant Date or whose
appointment, election or nomination for election was previously so approved or
recommended (such directors collectively being referred to as “Continuing
Directors”), cease for any reason to constitute a majority thereof; or

 

 

(III)

there is consummated a merger or consolidation of Deluxe or any Affiliate with
any other company, other than (a) a merger or consolidation which would result
in the voting securities of Deluxe outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Deluxe or any Affiliate, at least
65% of the combined voting power of the voting securities of Deluxe or such
surviving entity or parent thereof outstanding immediately after such merger or
consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of Deluxe (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of Deluxe
representing 20% or more of the combined voting power of Deluxe's then
outstanding securities; or

 




Addendum
Page 1 of 2

Ver. 4/07

 


--------------------------------------------------------------------------------





ADDENDUM TO

RESTRICTED STOCK AWARD AGREEMENT

(Non-Employee Director Grants)

 

 

(IV)

the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated an agreement for the sale or disposition by Deluxe of all
or substantially all Deluxe's assets, other than a sale or disposition by Deluxe
of all or substantially all of Deluxe’s assets to an entity, at least 65% of the
combined voting power of the voting securities of which are owned by
shareholders of Deluxe in substantially the same proportions as their ownership
of Deluxe immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Deluxe immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Deluxe
immediately following such transaction or series of transactions.

 

“Person” shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.

 

“Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.

 










Addendum
Page 2 of 2

 

 

--------------------------------------------------------------------------------